Gaynor, J. (dissenting):
I do not see that we need to be embarrassed by the very much, said in the Cornell case, for the words of the contract here are different, and that case may well be deemed as standing alone on its own peculiarities. The contract here is divisible into two independent parts in the respects under consideration. First, it indemnifies the insured “ against loss from common law or statutory liability for damages ” by bodily injuries by accident to any one in or about the- premises of the insured, which damages have been ascertained in an action by the injured person against the insured by a judgment obtained upon a trial of the issues. Second, it is agreed that if “ any suit is brought against the assured to enforce a claim for damages' on account of any accident covered by this policy ”, the insured shall turn the papers therein o ver to the insurer who shall defend such suit in the name of the insured but at its own expense. How this phrase, “ a claim for damages on account of any accident covered by this policy”, is not .to be limited as the said indemnity . clause necessarily is, or by it, tp claims in which the claimant finally prevails and obtains a judgment instead of losing his case. The agree*548ment to defend lias reference to actions at their beginning, not- at. ¡ their end. Mo one then knows what, their result is to be. Oh the . insured turning them -over to the insurer it is bound by the contract, to defend them at, its own cost. It will win some of them and lose .- some. 'The agréement to defend therefore necessarily refers to actions in which there is no liability for damages, as tested" by a - final judgment, as well as to actions .in which siich liability exists and ¿hall be established by such a judgment, for there is no criterion . by which it is possible tó separate such actions " at the outset, and distinguish,,those in which there is such liability from those in which . there is hot." It follows that.the complaint in .the action 'is tile cri- , terion hy which to determine whether the “ claim ’’ be one.for dam- ■ ages on account of an “ accident covered by this policy.” That the . claim- and accident as there alleged are covered by" the policy suffices. To say that only claims and accidents on which a judgment . is finally recovered are meant would'be to strain .the words and,, destroy-the undoubted intention. The letter , often lcilléth. The law is never absurd, though" it may sometimes be made to appear so.
The interlocutory judgment should be affirmed.
Judgment of the Municipal Court reversed, with "costs, and demurrer, sustained, with costs, with leave to plead over on payment of costs. Leave to appeal, to the Court of Appeals granted. ■